DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered and they are not persuasive. Examiner also notes the 101 discussion in the response to arguments from the Office Actions Dated 3/8/22 and 5/24/22. 
During the interview pointed out that applying a medication would be an area to focus on to overcome a 101 rejection, presuming there was sufficient support and the specifics of the administration are enough to overcome the requirements of 101. 
Examiner first notes the amendment merely says “causing to administer” the actual administration does not appear to be part of the claim nor does the Applicant appear to have sufficient support of actually administering a treatment. 
With regards to support Applicants argue [0002] of the background and [0016] provide support. Examiner disagrees. The [0002] paragraph is discussing generically that Thyrotoxicosis is and how it is an issue causing hospitalizations etc. In [0016] is more related to the support required the closest it says to what applicants have claimed is “clinical progress prediction, prediction of relapse and the like with respect to thyrotoxicosis may be continuously monitored to be used for early diagnosis/treatment and the like of the relapse thereof after the discontinuation of administering medication.”, Examiner does not believe this sufficient in view of the claim language. 
Furthermore, claim 9 recites “causing to administer to the person a medication comprising an anti-thyroid drug if the current composite resting heart rate is greater than the reference resting heat rate by a predetermined value or more” and claim 10 recites “further comprising sending an alert to the person to suggest that the person take a blood test”.  And in view of the specification [0055] this is not how this works simply having a current resting heart rate (RHR) greater than a reference RHR does not lead automatically to treatment, [0055] states “When a resting heart rate increases abnormally compared with a reference heart rate, the prediction system may alert the patient to receive a blood test by warning the patient of thyroid function abnormalities.” Thus the result of the RHR comparison may generate an alert leading to a blood test, but not necessarily to treatment. Examiner further notes that the spec does not say provide treatment after the blood test. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “causing to administer to the person a medication comprising an anti-thyroid drug if the current composite resting heart rate is greater than the reference resting heat rate by a predetermined value or more”. If it is deemed that “causing to administer” requires actual administration of a treatment as opposed to being an alert, then, there does not appear to be sufficient support for this element as discussed in the arguments section: [0002] is merely background and does not provide support for this, [0016] generically states “prediction of relapse and the like with respect to thyrotoxicosis may be continuously monitored to be used for early diagnosis/treatment” which does not recite the specifics of the claim. Furthermore, per [0055] the RHR comparison does not lead to treatment but to a blood test.   The claims depending from claim 9 share this issue and are therefore also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “causing to administer to the person a medication comprising an anti-thyroid drug if the current composite resting heart rate is greater than the reference resting heat rate by a predetermined value or more”. However, it is unclear what the metes and bounds of “causing to administer . . . if” are. For example, does this “cause to” require the administration of the treatment if this requirement is fulfilled? Does it merely require moving to the next step in a process of a possible treatment being administered? Or something else? For example, in one interpretation this could mean if the RHR meets the requirement treatment is applied regardless of anything else. The claims depending from claim 9 share this issue and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites computing a resting heart over during a “baseline” time period and a later time period and comparing the later readings to the baseline readings. 
The limitation of assessing a thyroid function as normal, computing a RHR based on the data (including using a median or mean using a plurality of RHR’s) for when the thyroid is recognized as normal, comparing the resting heart rates to a reference and “causing to administer”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims are essentially describing a natural correlation between thyroid level and RHR.  There is nothing in the claim element which precludes the step from practically being performed in the mind. For example, a user (such as a medical professional) can mentally know what the expected normal range for a thyroid hormone, comparing a thyroid reading to that known value then write down and/or remember a RHR (including a mean/mode etc. from a “couple” of days of RHR) when the thyroid is normal, compare subsequent RHR’s to that thyroid value and taking mental steps to cause the administration of a medication which in the context of this claim encompasses the user mentally/manually fulfilling the steps of these claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP § 2106.04 III C). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. Examiner notes that while “causing to administer” (sending an alert or taking mental steps to “cause” an administration etc.) is discussed above as part of the mental step it could alternatively be considered post solution activity as an alert could under the BRI be interpreted as performing this. The limitations of “acquiring” data are pre-solution activity of mere data gathering. The elements involving a treatment for gathering a normal/baseline measurement is a necessary precursor for the data gathering, the treatment does not impose meaningful limits on the judicial exception and is extra-solution activity. The limitations of “sending” an alert based on the determination of the mental process is post solution activity and can also be a verbal cue based on a mental assessment. The processor (ie “wearable device”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining variation and computing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable heart rate/motion sensors and thyroid sensing: (1) Gund see citations below shows the heart/motion sensing see the cited portions of NF action dated 7/26/21;  (2) KR 20170017648 to Hong shows the heart/motion sensing see discussion of sensor unit 140;  (3) US 20180256094 shows the heart/motion sensing see [0043]; (4) US 20170095159 shows the heart/motion sensing see Fig. 2; (5) Klein shows thyroid sensing see the cited portions below; (6) Gam shows thyroid sensing  see the cited portions below; (7) Al-Musawy et al., Pulse Rate can be taken as a marker for serum levels of T3 and T4 in thyrotoxic patients, Iraqi J. Comm. Med. January. 2007 20, https://www.iasj.net/iasj/download/5635f048ffce9fbc shows the thyroid sensing see the abstract and discussion.
Therefore, the claims considered in combination/as a whole are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gunderson (Bruce Gunderson, US 20180035899) hereinafter Gund see NF rejection dated 7/26/21; Klein (Irwin Klein et al., Thyroid Disease and the Heart, Circulation. 2007;116:1725–1735, https://doi.org/10.1161/CIRCULATIONAHA.106.678326,  viewed on 7/13/21) hereinafter Klein see NF rejection dated 7/26/21; Gammage (Gammage et al. Association Between Serum Free Thyroxine Concentration and Atrial Fibrillation. Arch Intern Med. 2007;167(9):928–934. doi:10.1001/archinte.167.9.928, viewed on 7/13/21) hereinafter Gam see NF rejection dated 7/26/21; Giovanni (Alberto Giovanni et al., US 20170095159) hereinafter Gio see NF rejection dated 7/26/21;  Tekwani (Chandra Tekwani, US 20160188817) hereinafter Tek see NF rejection dated 7/26/21; Osman (Faizel Osman et al., Cardiovascular Manifestations of Hyperthyroidism Before and After Antithyroid Therapy: A Matched Case-Control Study, Journal of the American College of Cardiology, Volume 49, Issue 1, 2007, Pages 71-81, ISSN 0735-1097, https://doi.org/10.1016/j.jacc.2006.08.042, https://www.sciencedirect.com/science/article/pii/S073510970602465X, viewed on 7/15/21) hereinafter Osman see NF rejection dated 7/26/21; Al-Musawy et al., Pulse Rate can be taken as a marker for serum levels of T3 and T4 in thyrotoxic patients, Iraqi J. Comm. Med. January. 2007 20, https://www.iasj.net/iasj/download/5635f048ffce9fbc shows the thyroid sensing see the abstract and discussion discusses the ability of using increase in pulse rate/heart rate as an indicator for increased levels of T4/thyroxine; Caroline Kee, This Woman's Apple Watch Helped Detect Her Severe Thyroid Problem, April 12, 2018, https://www.buzzfeednews.com/article/carolinekee/womans-apple-watch-detects-rapid-heart-rate-hyperthyroidism, viewed on 7/15/21, the article discusses a women who continually had alerts for abnormally high RHR as measured by her Apple Watch, she went into the hospital and doctors determined that she had a hyperthyroidism. Examiner notes the article date is after the priority date but based on article date the apple watch series which had been released had all been released before the priority date. In addition, the article provides an idea of what the skill in the art was around the time of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	29 August 2022